FILED
                             NOT FOR PUBLICATION                            JUN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MANDEEP SINGH,                                   No. 07-74979

               Petitioner,                       Agency No. A073-416-909

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Mandeep Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), we deny the petition for

review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen

because it was filed more than two years after the BIA’s December 3, 2004, order

dismissing the underlying appeal, see 8 C.F.R. § 1003.2(c)(2) (motion to reopen

generally must be filed within 90 days of the final administrative order), and Singh

failed to establish grounds for equitable tolling, see Iturribarria, 321 F.3d at 897-

98.

      PETITION FOR REVIEW DENIED.




                                           2                                    07-74979